Citation Nr: 1135105	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  04-44 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Seattle, Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for artherosclerotic coronary artery disease (ASCAD), status post coronary artery bypass graft (CABG).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to December 2003.

This matter is before the Board of Veterans' Appeals (Board) from a January 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for ASCAD, status post CABG, and assigned a noncompensable evaluation, effective January 1, 2004.

In October 2004, the RO increased the evaluation to 10 percent, effective January 1, 2004.  As this increased rating does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).     

In February 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claim folder. 

On appeal in April 2009, the Board remanded the case for additional development, to include scheduling a VA examination.  

In February 2009 correspondence, the Veteran filed increased evaluation claims for hypertension and scar status post CABG.  In addition, the June 2011 VA examination report raises the issue of entitlement to service connection for "rib subluxation at the sternal costal margin adjacent to the xiphoid process."  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  





FINDING OF FACT

The Veteran's cardiac disability is not manifested by more than one episode of acute chronic heart failure; a workload of greater than five METs but not greater than seven METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in excess of 10 percent for ASCAD, status post CABG, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Codes 7005-7017 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

The Veteran's private medical treatment records have been obtained.  A November 2004 letter requested that the Veteran provide information on specific treatment providers or facilities.  No response was received.  After the Board's April 2009 decision in this case, the RO sent the Veteran a May 2009 letter asking him to identify any and all providers who had treated him for his cardiac disability.  Again, no response was received.  The duty to assist is not a one-way street; a claimant cannot remain passive when he or she has relevant information. Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the claimant, not a duty to prove his or her claim while the claimant remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran did provide a Form 21-4142 for Good Samaritan Hospital, but those records are not relevant as they cover the three-month period of rehabilitation following the Veteran's 2002 surgery.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA); therefore, the RO's failure to request and obtain any relevant SSA records was not in error.  See 38 C.F.R. 
§ 3.159 (c) (2).  VA examinations were conducted in August 2003, December 2007, and June 2011.  The examinations are adequate for adjudication purposes.  The examiners questioned the Veteran as to his symptomatology and made all necessary findings.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claim file.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Analysis

The Veteran seeks a higher initial evaluation for his cardiac disability.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The RO granted service connection for ASCAD status post CABG in January 2004, assigning a noncompensable evaluation.  The RO increased the evaluation to 10 percent in October 2004.  The Veteran's heart disability has been rated under 38 C.F.R. § 4.104, Diagnostic Codes 7005-7017.

Under Diagnostic Codes 7005 and 7017, a 10 percent rating is warranted for a workload of greater than 7 METs (metabolic equivalents) but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  A 30 percent rating contemplates a workload of greater than 5 METs but not greater than 7 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent to 50 percent.  Finally, a 100 percent rating contemplates documented coronary artery disease (Code 7005), hypertensive heart disease (Code 7007) or cardiomyopathy (Code 7020) resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Codes 7005-7017.

Note (1) of this section indicates that cor pulmonale, which is a form of secondary heart disease, is to be evaluated as part of the pulmonary condition that causes it.

Note (2) specifies that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id.

In addition to the preceding rating criteria, VA revised that portion of the Rating Schedule for evaluation of specified cardiovascular disorders, to consist of those rated under Diagnostic Codes 7000 through 7007, 7011, and 7015 through 7020, effective from October 6, 2006.  See 71 Fed. Reg. 52,459-60 (Sept. 7, 2006); codified at 38 C.F.R. § 4.100.  The revised regulation contains the following new provisions: (1) In all cases, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained. (2) Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, MET testing is required except when there is a medical contraindication; when the left ventricular ejection fraction has been measured and is 50 percent or less; when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; and when a 100 percent evaluation can be assigned on another basis. (3) If left ventricular ejection fraction (LVEF) testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.  Id.  These provisions have been met in this case.

It is clear by the evidence of record that the Veteran has been prescribed medication for his heart disability during the entire appellate period.

An August 2003 VA general medical examination report shows that the Veteran's estimated MET level was greater than 10 in March 2003.  He had no complaints of chest pain.  He was beginning to increase his physical activity.  The diagnosis was ASCAD status post CABG with current estimated MET of greater than 10.  

A November 2003 private treatment record shows that the Veteran was doing well with no concerns or complaints.  He denied chest pain, shortness of breath, or lower extremity swelling.  He walked 1-2 miles per day.  An EKG was normal.  The impression was myocardial infarction status post CABG, asymptomatic since surgery.  He was cleared to work in Afghanistan as a civilian contractor.

In May 2004, the Veteran stated that he was asymptomatic.  However, he reported that following an "ill-defined episode of dyspnea and weakness" in Afghanistan, he was airlifted to Landstuhl, Germany where he underwent a complete cardiac evaluation, which was normal.  The clinician found no evidence of recurrent myocardial ischemia.

In April 2005, the Veteran reported tingling of his hands and forearms when driving.  The tingling went away when he moved his hands from the steering wheel.  The tingling did not occur during heavy exertion or fast walking.  He denied chest pain and shortness of breath.  The doctor found no evidence of recurrent myocardial ischemia.

A December 2007 VA examination report shows that the Veteran complained of intermittent shortness of breath, dizziness, and fatigue.  He denied chest pain and syncope attacks.  His METs were 10.5.  There was no evidence of cardiomegaly.  The examiner noted that the Veteran was doing well subjectively and objectively.

A June 2011 VA examination report shows that the Veteran complained of shortness of breath when walking at a normal pace for more than 100 feet.  He denied chest pain, fatigue, weakness, vertigo, and syncope.  Approximately once a month he felt faint for no apparent reason.  The examiner reviewed some of the Veteran's medical records and noted that a March 2009 myocardial perfusion scan showed an ejection fraction of 60 percent and METs of 10.2  A September 2009 coronary angiogram showed minor atherosclerosis in the left anterior descending coronary artery and diagnosed noncardiac pain.  The examiner opined that the Veteran's estimated METs were greater than 10.  He determined that there were no functional limitations on activities of daily living or the Veteran's occupation.

The evidence of record shows that the Veteran has been prescribed medication for his cardiac disability throughout the entire appellate period.  His cardiac disability has been manifested by intermittent fatigue, dizziness, and shortness of breath, but not chest pain or fainting.  His METs have consistently been greater than 10.  These findings warrant a 10 percent disability evaluation under DCs 7005-7017.  Without evidence of cardiac hypertrophy or dilation, lower METs, or an ejection fraction of 30 to 50 percent, the Veteran is not entitled to a disability evaluation in excess of 10 percent.  See 38 C.F.R. § 4.104, DCs 7005-7017.

At no time during the pendency of this claim has the Veteran's cardiac disability met or nearly approximated the respective criteria for a rating in excess of 10 percent, and staged ratings are not for application.  See Hart, 21 Vet. App. at 505.

The preponderance of the evidence is against the claim for an initial evaluation in excess of 10 percent for the service-connected cardiac disability; there is no doubt to be resolved; and an increased evaluation is not warranted.  See 38 U.S.C.A. 
§ 5107(b), 38 C.F.R. § 4.3.

Consideration has also been given regarding whether the schedular evaluation is  inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disorder but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran testified in February 2009 that he had been hospitalized overnight "about five times" (Hearing Transcript at 4), but the claimed hospitalizations are not documented in the record.  He also testified that he had missed 45 days of work in the previous three years.  Id.  Medical records demonstrate that the most consistent symptom associated with the service-connected cardiac disability was shortness of breath and that this did not interfere with daily activities or occupation.  The evidence does not rise to the level of marked interference with employment.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

Last, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The record establishes that the Veteran has worked full-time throughout the appellate period.  Therefore, any inferred TDIU claim is inapplicable in this case.



ORDER

Entitlement to an initial evaluation in excess of 10 percent for service-connected ASCAD status post CABG is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


